DALLAS, Circuit Judge.
This is a suit in equity for infringement of patent No. 329,718, dated November 3, 1885, for improvements in lamps. The claim in question is as follows: “(3) The ring or support, E', having the standard, f', and posts or pins, e, combined with the plate-spring, E, formed in two sections, the moving block, P, screw, f, thumb-nut, h, and sleeve, h', one end of each section of the plate-spring being secured to a post, e, and the other end to the moving block, P, substantially as set. forth.” The parties and patents in the two suits are not the same, hut the circumstances under which the suit of Adams & Westlake Co. against this defendant was heard are the same as in this case. Therefore the memorandum this day filed in that suit (76 Fed. 1006) regarding the character of the hearing and form of decree is, without repeating its terms, applied also to this one. Subject to 1he suggestion of that memorandum, there will be a decree for complainant. The complainant’s motion for leave to dismiss his bill as against the individual defendant Trantinan is granted.